In two proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the Law Guardian appeals from an order of the Family Court, Kings County (Elkins, J.), dated September 15, 2004, which, after a hearing, denied the petitions and dismissed the proceedings.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petitions to termi*574nate the mother’s parental rights as the petitioner failed, to establish “permanent neglect” under Social Services Law § 384-b (7) (a) (see Matter of Donovan R., 10 AD3d 398 [2004]; Matter of Marielene T. R., 253 AD2d 882 [1998]). Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.